Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of William              Appeal from the 415th District Court of
Scott Dorner and Gloria Monique Dorner                Parker County, Texas (Tr. Ct. No. CV11-
                                                      1854). Opinion delivered by Justice Carter,
No. 06-14-00005-CV                                    Chief Justice Morriss and Justice Moseley
                                                      participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Gloria Monique Dorner, pay all costs of this appeal.

                                                      RENDERED JUNE 6, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk